Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
In the Specification, page 2, line 12: “the supporting column” should read “the support columns” for improved antecedent basis to “support columns” of line 10.
In the Specification, page 2, line 23, it is unclear if “the piston” is the same or different from the “piston rod” of line 14. It is suggested to recite “the piston” as “a piston” to differentiate the piston rod of the air cylinder from the piston.
In the Specification, page 2, line 26, “the ejector rod” should read “the top plate” if the top plate is the element fixedly connected with the upper end of the support column as shown in Fig. 1
In the Specification, page 2, line 27, “the support column” should read “the support columns” for improved antecedent basis to “support columns” of line 10.
In the Specification, page 4, line 23, “the supporting column 6” should read “the support columns”.
In the Specification, page 4 line 26 recites “a piston 20 rod of the air cylinder” while page 5, line 19 recites “the piston 20”. It appears that the piston rod is a different element than the piston. Reference character “20” has been used to designate both the piston rode and the piston, which is unclear. It is suggested to remove “20” from “a piston 20 rod of the air cylinder”. Similar changes are suggested for page 6, lines 15, 16, and 28.
In the Specification, page 5, line 19, as stated previously, it is unclear if “the piston 20” is the same or different from “the piston 20 rod”. It is suggested to recite “the piston 20” as “a piston 20” to differentiate the piston from the piston rod of the air cylinder.
In the Specification, page 5, line 22, “the ejector rod” should read “the top plate” if the top plate is the element fixedly connected with the upper end of the support column as shown in Fig. 1.
In the Specification, page 5, line 23, “the support column 6” should read “the support columns 6”.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities: The phrase “the left and right ends of the ejector rod are fixedly connected with the upper end of the support column” in lines 19-20 should read “the left and right ends of the top plate are fixedly connected with the upper end of the support columns” (emphasis added).  Appropriate correction is required.
Note that the drawings do not show left and right ends of the ejector rod connected with the support columns, rather the top plate is connected to the support columns.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation "the supporting column" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to recite “the supporting column” as “the support columns” if referring to the same element as line 2. Claims 2-11 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 1, claim 1 recites the limitation “a limiting plate” in line 11. Since “a limiting plate” is established in line 3, it is unclear if the limiting plate of line 11 is the same or different from the limiting plate of line 3. Claims 2-11 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 1, claim 1 recites the limitation “the piston” in line 16. Since “a piston rod” is established in line 6, it is unclear if the piston of line 16 is the same or different from the piston rod of line 6. Claims 2-11 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 7, claim 7 recites the limitation “the upper part” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. It is suggested to recite “the upper part” as “the upper part of the placing ring”.  

Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the closest prior art of Senelonge (US 4135561 A) teaches microorganism inoculation device (Figs. 1-3), comprising, 
a workbench (6), wherein support columns (4) are provided on the left and right sides of the upper surface of the workbench, a limiting plate (9) is provided in the middle part of the supporting column, and an injection head (12) is provided in the middle part of the limiting plate, the middle part of the injection head is connected with a limiting plate (Fig. 1 shows injection head 12 connected to limiting plate 9), the upper part of the injection head is provided with a retaining edge (interpreted as the edge of the upper portion of element 12), the lower end of the injection head is provided with an injection port (interpreted as the lower opening of element 12), the middle part of the injection head is slidably connected with the side of the piston (Figs. 1-3 show the injection head 12 slidably connected with the side of piston 14), the middle part of the upper surface of the piston is fixedly connected with the lower end of an ejector rod (13), the upper end of the ejector rod is fixedly connected with the middle part of the lower surface of a top plate (10), and the left and right ends of the ejector rod are fixedly connected with the upper end of the support column (Fig. 1 shows the ejector rods 13 connected to the top plate 10, which are connected to the support columns 4).
Senelonge fails to teach wherein an air cylinder is provided in the middle part of the lower surface of the workbench, a piston rod of the air cylinder is fixedly connected with the middle part of the upper surface of a lifting plate, guide rods are provided on the left and right sides of the upper surface of the lifting plate, the upper end of the guide rod is fixedly connected with a tray, the left and right sides of the upper surface of the tray are fixedly connected with the lower part of a fixed bracket, the middle part of the injection head is slidably connected with a limiting plate, the left side of the retaining edge is provided with a nut, the middle part of the nut is threadedly connected with a limit screw rod, and the lower part of the rear side of the injection head is provided with a feed inlet.
A reference, Carl (US 5226462 A), teaches a device to introduce liquid into receptacles (abstract) comprising support columns (Fig. 4, elements 25, 27), injector heads (21), an air cylinder (29) is provided in the middle part of the lower surface of a workbench (32). However, Carl fails to teach a piston rod of the air cylinder is fixedly connected with the middle part of the upper surface of a lifting plate, guide rods are provided on the left and right sides of the upper surface of the lifting plate, the upper end of the guide rod is fixedly connected with a tray, the left and right sides of the upper surface of the tray are fixedly connected with the lower part of a fixed bracket, the middle part of the injection head is slidably connected with a limiting plate, the left side of the retaining edge is provided with a nut, the middle part of the nut is threadedly connected with a limit screw rod, and the lower part of the rear side of the injection head is provided with a feed inlet.
None of the prior art teaches or fairly suggest, alone or in combination, all of the limitations of claim 1. Thus, claim 1 is deemed allowable. Claims 2-11 are deemed allowable based on their dependency on claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/Examiner, Art Unit 1798   

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797